Citation Nr: 0802728	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left (major) ulnostyloid avulsion fracture 
residuals with nonunion and distal radius carpal surface 
deformity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which increased the 
disability evaluation for the veteran's left (major) 
ulnostyloid avulsion fracture residuals with nonunion and 
distal radius carpal surface deformity from noncompensable to 
10 percent and denied a permanent and total disability rating 
for pension purposes.  In May 2006, the RO granted a 
permanent and total disability rating for pension purposes.  
In November 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the November 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had undergone an April 2007 left wrist surgical 
procedure at the Richmond, Virginia, VA Medical Center.  The 
veteran stated that his left wrist had been surgically fused; 
he was no longer able to dorsiflex his left wrist due to the 
fusion; and he experienced left hand neurological impairment.  

Clinical documentation associated with the veteran's April 
2007 VA surgical procedure is not of record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in January 2007, a date prior to his 
April 2007 surgical procedure.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
veteran's testimony regarding his recent surgery and his 
allegations of an increase in symptomatology associated with 
his service-connected disability, the Board finds that a new 
VA examination is required in order to accurately adjudicate 
the veteran's claim.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his service-connected left 
upper extremity disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Richmond, 
Virginia, VA Medical Center after April 
2006, including that associated with the 
veteran's April 2007 left wrist surgery 
and not already of record, be forwarded 
for incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected left 
(major) ulnostyloid avulsion fracture 
residuals with nonunion and distal radius 
carpal surface deformity.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left upper 
extremity disability with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left upper 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left upper extremity upon 
his vocational pursuits. The examiner 
should express an opinion as to whether 
the service-connected left upper 
extremity disability is manifested by any 
ankylosis.  If ankylosis is present, the 
examiner should provide an opinion as to 
extent of limitation of motion associated 
with the ankylosis.  

4.  Then readjudicate the veteran's 
entitlement to an evaluation in excess of 
10 percent for his left (major) 
ulnostyloid avulsion fracture residuals 
with nonunion and distal radius carpal 
surface deformity.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran and his representative are free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

